PER CURIAM.
Relator Garvin Richardson (Richardson or Relator) brought this original habeas corpus proceeding after the 188th District Court of Gregg County held him in contempt for refusing to testify in a criminal proceeding after having been granted immunity. Relator was fined $500 and ordered confined in the Gregg County Jail. We refuse to grant the writ and hereby order Relator held in the custody of the Gregg County Sheriff.
Relator was indicted with several other persons for conspiracy to commit theft of property, to-wit: crude oil. At the trial of an alleged co-conspirator the State called Relator to testify. Relator declined to testify claiming his Fifth Amendment privilege against self-incrimination. Thereafter the State requested the trial court to grant Relator immunity under Article 71.04 b of the Penal Code.1 The court granted the State’s request and instructed Relator to testify. Relator however refused to comply. The court then held Relator in contempt.
Relator contends that although he was granted immunity from state prosecution, if he testifies he will still be subject to federal prosecution. We cannot agree. A witness who has been granted immunity from prosecution under state law may not be prosecuted under federal law on the basis of his incriminating testimony, and thus may be compelled to answer the prosecution’s questions. Murphy v. Waterfront Comm’n of New York Harbor, 378 U.S. 52, 84 S.Ct. 1594, 12 L.Ed.2d 678 (1964).
Relator’s petition for writ of habeas corpus is denied.

. 71.04 b provides:
No evidence or testimony required to be furnished under the provisions of this section nor any information directly or indirectly derived from such evidence or testimony may be used against the witness in any criminal case, except a prosecution for aggravated perjury or contempt.